Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) filed on 11/13/2020 is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: 
a.	para. [0044]: the term “the body 101extends” should be rewritten as 
--the body 101 extends--;
b.	para. [0048]: the term “adjusting the rotational” should be rewritten as --adjusting the rotational speed--;
c.	para. [0051]: all instances of the terms “Figures 16A and 16B” should be rewritten as --Figures 3A and 3B--;
d.	para. [0064]: the term “Figure 3” should be rewritten as --Figure 4--;
c.	para. [0087]: the term “collective unit120” should be rewritten as --collective unit 120--;
e.	para. [0089]: the term “the water 1003” should be rewritten as --the water 1001--.
Appropriate correction is required.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Kalish on 05/13/2022.
Claims 1, 14 and 20 of the claims filed on 05/10/2022 has been amended as follows:
1.	A submergible aerial vehicle, the vehicle comprising: one or more rotors; 
a body operatively connected to the one or more rotors; 
a platform operatively connected to the body, wherein: 
the platform is configured to form a segment of a floating platform, and
a cavity, wherein: 
the cavity is in the body, and 
when at least partially filled with fluid, the cavity causes the submergible aerial vehicle 
to be at least partially submerged in a body of water;
wherein the floating platform is formed by [[the]] platforms of a plurality of [[the]] submergible aerial vehicles, and the floating platform is configured to support an object.

14.	A system of connectable submergible aerial vehicles, the system comprising: 
a plurality of submergible aerial vehicles, each comprising: 
one or more rotors, 
a body operatively connected to the one or more rotors; 
a platform operatively connected to the body, wherein: 
the platform is configured to form a segment of an enlarged platform; and 
a cavity, wherein: 
the cavity is in the body, and 
when at least partially filled with fluid, the cavity causes the submergible aerial vehicle to be at least partially submerged in a body of water[[.]]; 
wherein the enlarged platform is formed by the platforms of the plurality of submergible aerial vehicles, and the enlarged platform is configured to support an object.

20.	A method of submerging a submergible aerial vehicle, the method comprising: 
operating a submergible aerial vehicle over a body of water; 
maneuvering a cavity of the submergible aerial vehicle to contact the body of water, wherein: 
the cavity is below a surface of a platform of the submergible aerial vehicle, and the 
platform is configured to form a segment of an enlarged platform, the enlarged 
platform is formed by [[the]] platforms of a plurality of [[the]] submergible aerial 
vehicles; and 
taking fluid into the cavity, wherein the platform is floating and is configured to support an object.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: for claim 1 the prior art of record does not teach or suggest the invention as claimed, including wherein the floating platform is formed by platforms of a plurality of submergible aerial vehicles, and the floating platform is configured to support an object. By contrast, Clark et al. (US 2021/0261248 A1) discloses a submergible aerial vehicle comprising a one or more rotors, a body, a platform configured to form a segment of a floating platform, and a cavity. However, Clark et al. fails to mention wherein the floating platform is formed by platforms of a plurality of submergible aerial vehicles, and the floating platform is configured to support an object. Therefore, it would have not been obvious to incorporate prior art which disclose submergible aerial vehicles, in particular aerial vehicles with floating platforms in the manner as described above.
For claim 14 the prior art of record does not teach or suggest the invention as claimed, including a plurality of submergible aerial vehicle comprising a cavity that causes the submergible aerial vehicles to be at least partially submerged in a body of water, and wherein the floating platform is formed by platforms of a plurality of submergible aerial vehicles, and the floating platform is configured to support an object. By contrast, Sun et al. (US 2012/0158215 A1) discloses connectable aerial vehicles that can operate on water comprising a one or more rotors, a body, a platform configured to form a segment of a platform, and a cavity. However, Sun et al. fails to mention wherein the plurality of aerial vehicles are submergible, the cavity filled with fluid causes the submergible aerial vehicle to be at least partially submerged in a body of water and wherein the enlarged platform is formed by a plurality of platforms of the submergible aerial vehicles and the enlarged platform is configured to support an object.  Therefore, it would have not been obvious to incorporate prior art which disclose a plurality of submergible aerial vehicles, in particular a plurality of aerial vehicles with floating platforms in the manner as described above.
For claim 20 the prior art of record does not teach or suggest the invention as claimed, including a platform configured to form a segment of an enlarged platform as well as the platform being configured to support an object. By contrast, non-patent literature Loon Copter: Modeling, Implementation, and Stability Control of a Fully-Featured Aquatic-Aerial Quadcopter referred to as “Alzu’bi” discloses a method of submerging a submergible aerial vehicle, the method comprising operating a submergible aerial vehicle over a body of water, maneuvering a cavity of the submergible aerial vehicle to contact the body of water, wherein: the cavity is below a surface of a platform of the submergible aerial vehicle. However, Alzu’bi fails to mention a platform that is configured to form a segment of an enlarged platform, including the platform is floating and configured to support an object. Therefore, it would have no been obvious to incorporate prior art which disclose submergible aerial vehicles, in particular aerial vehicles with floating platforms in the manner as described above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





















Prior Art
The prior art made of record not relied upon is considered pertinent to applicant’s disclosure:
Clark et al. (US 2021/0261248 A1), Golden (US 2017/0197714 A1), Kohstall (US 2016/0376000 A1) and non-patent literature Loon Copter: Modeling, Implementation, and Stability Control of a Fully-Featured Aquatic-Aerial Quadcopter referred to as “Alzu’bi” disclose submergible aerial vehicles. 
	Sun et al. (US 2012/0158215 A1) discloses a plurality of aerial vehicles. 


Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm EST.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/A.Y.S./
Examiner, Art Unit 3642
	
/Richard R. Green/Primary Examiner, Art Unit 3647